Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on November 4, 2021, which paper has been placed of record in the file.
2.           Claims 1 and 3-22 are pending in this application. 


           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




                                                 Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

4.      Claims 1 and 3-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (hereinafter Kaplan, US 2016/0071393) in view of Chausiaux et al. (hereinafter Chausiaux, US 2018/0192873).
            Regarding to claim 1, Kaplan discloses a method of improving worker safety, comprising: 
            providing a wearable biometric sensor worn by a worker (para [0016], FIG. 1A depicts a wearable apparatus 100 for monitoring alertness and providing a notification, e.g., to the user wearing the apparatus and/or to another entity. The illustrated wearable apparatus 100 is embodied in a band 102, which may be placed on the user's wrist, for example. The band 102 supports at least one motion sensor 104 and at least one biometric sensor module 105 for monitoring the user and at least one notification generator 106 (e.g., tone generator 106a, vibration generator 106b, and visual generator 106c) for providing notifications to an entity, e.g., reminders and/or alerts (such as warnings and/or alarms));
            collecting biometric data measured by the wearable biometric sensor during the course of work performed by the worker (para [0020], The biometric sensor module 105 may include one or more sensors to measure one or more biomarkers of the user. Biomarkers that may be measured in accordance with aspects of this invention include, but are not limited to, skin temperature, heart-related metrics, galvanic skin response, power exerted by a body part, skin resistivity, and skin conductivity);
biomarker for estimating a user's personal circadian rhythm is the user's distal skin temperature. A user's distal skin temperature is correlated with the user's core body temperature. The core body temperature follows the user's circadian rhythm, and the core body temperature will increase during the hours of wakefulness and decrease during typical sleeping hours as a result of following the user's circadian rhythm. The user's levels of alertness will therefore also change with the circadian rhythm. Because the user's body regulates core body temperature by dissipating heat through the limbs of the body, the temperature of the limbs increases when core body heat decreases. Therefore, the measurements of a user's distal skin temperature can be used to accurately estimate the user's personal circadian rhythm by correlating the distal skin temperature with core body temperature, which follows the circadian rhythm of the user. This provides a model of alertness levels for the user);
           wherein the physiological value is an estimate of the worker's core body temperature  (para [0057], biomarker for estimating a user's personal circadian rhythm is the user's distal skin temperature. A user's distal skin temperature is correlated with the user's core body temperature. The core body temperature follows the user's circadian rhythm, and the core body temperature will increase during the hours of wakefulness and decrease during typical sleeping hours as a result of following the user's circadian rhythm);
           comparing the computed physiological value with a computed or predetermined threshold (para [0087], current responsiveness profile may be compared against the base responsiveness profile at step 324. The overall base responsiveness profile may have an associated predetermined threshold, or a specific parameter may have a predetermined threshold and a corresponding specific deviation from the base responsiveness profile (e.g. two standard deviations from the base response of a certain parameter). If the current responsiveness profile deviates such that the predetermined threshold is exceeded, it may indicate a significant);
          solely on the basis of the comparison, determining and alert condition (para [0053], A measured response by the user to a stimulus which exceeds this threshold could be identified by the processor 108 during its generation of the current or historical responsiveness profile for the response. If the processor 108 determines that a current response deviates from the trend line such that it exceeds the threshold, the processor can generate and send a signal to the notification generator 106), and 
          taking an alert action (para [0032], The user's location could be sent via the WIFI 118a to a third party, to help monitor the personal security of the user or identify whether the user is on-task. The third party could use the location information to compare to an expected position or route for the user and provide an alert or notification to the user in the event of a deviation. In the event of an emergency, the third party could also provide emergency services personnel with the location of the user).
          Kaplan does not disclose, however, Chausiaux discloses:
          wherein the physiological value is an estimate of the worker's core body, which is computed on the basis of comparing the biometric data measured by the wearable biometric sensor with previously collected and stored biometric data measured by a wearable sensor worn by the worker under working conditions, which has been correlated with direct core body temperature measurements taken by a temperature sensor ingested by the worker (para [0047], The measurements are transmitted from the sensor device via the relay device to the data centre. At the data centre the measurements are analysed from time to time, for instance every time measurements are received, or every 2 to 6 hours. The analysis proceeds by comparing the measurements against a set of criteria the definitions of which have been previously stored in memory 34; para [0048], The measurements can be analysed to determine whether a measured parameter, or a value derived by calculation from one or more measured parameters, exceeds a threshold. For example, the analysis could determine whether the measured skin temperature of the subject exceeds a threshold. The threshold could be an absolute value pre-stored in the memory 34 or could be determined by the data centre based on previous measurements. For example, the temperature threshold could be the average of the maximum temperatures measured for the same subject over each of the previous three days. In that way the system can identify abnormalities related to a particular individual rather than to the population in general; para [0055], Because the sensor device is worn continually by the worker the data centre can build up data indicating the typical physiological values obtained for the worker when he or she is well. This permits the data centre to treat deviations of relatively low magnitude from the normal values as significant, and hence to provide an earlier warning of the possible onset of disease than with other methods).
           Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan’s to incorporate the features taught by Chausiaux above, for the purpose of providing more effective in monitoring the core body temperature by comparing with previous measurements. Since Kaplan discloses monitoring the skin temperature by the wearable biometric sensor, the wearable biometric sensor and comparing with previous measurements, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination Kaplan and Chausiaux would have yield predictable results in monitoring the core body temperature.
           Regarding to claim 3, Kaplan discloses the method of claim 1, wherein the biometric data measured includes one or more of: galvanic skin response, blood pressure, respiration rate and blood oxygen saturation (para [0024], The device 107 can be used to measure changes in diameter (contractions and dilations) of an enclosed cardiovascular system within the body part of the user (such as the radial artery within the forearm). This would therefore allow the device 107 to measure heart rate, cardiac rhythm, and blood pressure. The device 107 could also therefore contribute to the passive measurements of the user during monitoring).
          Regarding to claim 4, Kaplan discloses the method of claim 1, wherein the biometric data measured does not include worker skin temperature (para [0057], Because the user's body regulates core body temperature by dissipating heat through the limbs of the body, the temperature of the limbs increases when core body heat decreases. Therefore, the measurements of a user's distal skin temperature can be used to accurately estimate the user's personal circadian rhythm by correlating the distal skin temperature with core body temperature, which follows the circadian rhythm of the user).
           Regarding to claim 5, Kaplan discloses the method of claim 1, further comprising computing an individual worker profile correlating historical measured biometric data with historical measured core body temperature, and wherein computing the physiological value for the worker includes using the individual worker profile to compute the The processor 108 may use generated current responsiveness profiles and historical responsiveness profiles to generate dynamic risk levels of the user falling asleep over time during use of the apparatus 100. Each dynamic risk level represents a current, updated risk based on the parameters of each prescribed motion the user makes in response to a stimulus).
            Regarding to claim 6, Kaplan discloses the method of claim 5, wherein computing an individual worker profile includes training a neural network (para [0141], The apparatus 100 may incorporate machine learning techniques to detect events such as decreased alertness and/or sleep of a user. Machine learning techniques refer to using neural networks and/or other pattern recognition techniques to train the system or apparatus 100 to detect different events by incorporating linear and non-linear variables. The machine learning techniques may aggregate variables to determine and generate baseline fatigue risk levels, dynamic risk levels, and/or base responsiveness profiles).
           Regarding to claim 7, Kaplan discloses the method of claim 1, wherein taking an alert action comprises directing the worker to do one or more of the following: take a break, change work tasks, use a cooling off device, and leave a work area (para [0128], an alert may be issued to a third party, e.g. a dispatcher, indicating that the user should engage in sleep to prevent danger resulting from fatigue (see step 518). This may provide a third party with an opportunity to communicate with the user to further emphasize the user's need for rest or sleep).
           Regarding to claim 8, Kaplan discloses the method of claim 1, wherein computing, on the basis of the collected biometric data, a physiological value for the The processor 108 may process initial measurements of at least one biomarker to estimate the user's personal circadian rhythm. Research has shown that a user's alertness throughout the day can be strongly correlated with the position of a user within the user's circadian rhythm. The ability to estimate a user's circadian rhythm can provide an accurate prediction of the user's alertness at any point in a given day).
          Regarding to claim 9, Kaplan discloses the method of claim 1, wherein taking an alert action comprises one or more of: sending an information message, sending a command and taking an automatic action (para [0074], This alarm or fault notifies the user (and optionally others in the vicinity of the user) that the system has detected a decrease in alertness. It can also include external notifications, such as alerting a third party, e.g. a dispatcher, after a predetermined number of faults, through a connection to a telematics device or through email, recorded voice message, or texting through an external phone or smart device, and/or can include additional notification and alert responses).
          Regarding to claim 10, Kaplan discloses the method of claim 1, wherein taking an alert action comprises sending a message to individuals other than the worker (para [0016], Additionally, the notification generator (106) may issue a notification to be transmitted via a transceiver 114 to another entity at a remote location, such as a third party. The third party recipient of the notification would then be apprised of any reminders, alerts, or alarms issued to the user, much like a silent alarm).
          Regarding to claim 11, Kaplan discloses the method of claim 1, further including measuring non-biometric environmental parameters, and computing the physiological  The parameters of the parameters and the thresholds may be adjustable and/or customizable in real-time and to suit particular environments (e.g., setting a more restrictive threshold on night-time driving)).  
           Regarding to claim 12, Kaplan discloses the method of claim 11, wherein the alert action is determined on the basis of both measured biometric parameters and measured environmental parameters (para [0033], Apparatus 100 may also include an ambient temperature detector 120 for detecting the temperature of the user's environment. This could be used to improve the accuracy of any skin temperature measurements taken by a skin temperature sensor. The ambient temperature detector 120 could be placed on the apparatus 100 such that it has no contact with the skin of the user, and its measurements could be used to adjust the skin temperature data).
           Regarding to claim 13, Kaplan discloses a system for improving worker safety, comprising: 
          a wearable biometric sensor, worn by a worker (para [0016], FIG. 1A depicts a wearable apparatus 100 for monitoring alertness and providing a notification, e.g., to the user wearing the apparatus and/or to another entity. The illustrated wearable apparatus 100 is embodied in a band 102, which may be placed on the user's wrist, for example. The band 102 supports at least one motion sensor 104 and at least one biometric sensor module 105 for monitoring the user and at least one notification generator 106 (e.g., tone generator 106a, vibration generator 106b, and visual generator 106c) for providing notifications to an entity, e.g., reminders and/or alerts (such as warnings and/or alarms));
the notification generator (106) may issue a notification to be transmitted via a transceiver 114 to another entity at a remote location, such as a third party. The third party recipient of the notification would then be apprised of any reminders, alerts, or alarms issued to the user, much like a silent alarm); 
          a server in communication with the sensor via a communications fabric and the gateway, the server comprising a programmable processor and non-volatile storage including computer executable instructions capable of causing the programmable processor to (para [0110], the wearable apparatus, mobile application, mobile device, and/or central server, may be configured to generate an alarm indicating no response to the stimulus. The alarm may be communicated to third parties monitoring the user, and/or may be audible/visual/etc. such that the user (or other individual in the vicinity) can perceive the warning): 
                 receive biometric data from the wearable biometric sensor (para [0016], the notification generator (106) may issue a notification to be transmitted via a transceiver 114 to another entity at a remote location, such as a third party. The third party recipient of the notification would then be apprised of any reminders, alerts, or alarms issued to the user, much like a silent alarm);
                 compute a physiological value for the worker (para [0057], biomarker for estimating a user's personal circadian rhythm is the user's distal skin temperature. A user's distal skin temperature is correlated with the user's core body temperature. The core body temperature follows the user's circadian rhythm, and the core body temperature will increase during the hours of wakefulness and decrease during typical sleeping hours as a result of following the user's circadian rhythm. The user's levels of alertness will therefore also change with the circadian rhythm. Because the user's body regulates core body temperature by dissipating heat through the limbs of the body, the temperature of the limbs increases when core body heat decreases. Therefore, the measurements of a user's distal skin temperature can be used to accurately estimate the user's personal circadian rhythm by correlating the distal skin temperature with core body temperature, which follows the circadian rhythm of the user. This provides a model of alertness levels for the user);
                  compare the physiological value with a predetermined or computed threshold  (para [0087], current responsiveness profile may be compared against the base responsiveness profile at step 324. The overall base responsiveness profile may have an associated predetermined threshold, or a specific parameter may have a predetermined threshold and a corresponding specific deviation from the base responsiveness profile (e.g. two standard deviations from the base response of a certain parameter). If the current responsiveness profile deviates such that the predetermined threshold is exceeded, it may indicate a significant);
                 on the basis of the comparison, determining an alert condition  (para [0053], A measured response by the user to a stimulus which exceeds this threshold could be identified by the processor 108 during its generation of the current or historical responsiveness profile for the response. If the processor 108 determines that a current response deviates from the trend line such that it exceeds the threshold, the processor can generate and send a signal to the notification generator 106), and 
The user's location could be sent via the WIFI 118a to a third party, to help monitor the personal security of the user or identify whether the user is on-task. The third party could use the location information to compare to an expected position or route for the user and provide an alert or notification to the user in the event of a deviation. In the event of an emergency, the third party could also provide emergency services personnel with the location of the user).
          Kaplan does not disclose, however, Chausiaux discloses:
          wherein the physiological value is an estimate of the worker's core body, and wherein to compute the physiological value for the worker, the processor compares  the biometric data measured by the wearable biometric sensor with previously collected and stored biometric data measured by a wearable sensor worn by the worker under working conditions, which has been correlated with direct core body temperature measurements taken by a temperature sensor ingested by the worker (para [0047], The measurements are transmitted from the sensor device via the relay device to the data centre. At the data centre the measurements are analysed from time to time, for instance every time measurements are received, or every 2 to 6 hours. The analysis proceeds by comparing the measurements against a set of criteria the definitions of which have been previously stored in memory 34; para [0048], The measurements can be analysed to determine whether a measured parameter, or a value derived by calculation from one or more measured parameters, exceeds a threshold. For example, the analysis could determine whether the measured skin temperature of the subject exceeds a threshold. The threshold could be an absolute value pre-stored in the memory 34 or could be determined by the data centre based on previous measurements. For example, the temperature threshold could be the average of the maximum temperatures measured for the same subject over each of the previous three days. In that way the system can identify abnormalities related to a particular individual rather than to the population in general; para [0055], Because the sensor device is worn continually by the worker the data centre can build up data indicating the typical physiological values obtained for the worker when he or she is well. This permits the data centre to treat deviations of relatively low magnitude from the normal values as significant, and hence to provide an earlier warning of the possible onset of disease than with other methods).
           Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan’s to incorporate the features taught by Chausiaux above, for the purpose of providing more effective in monitoring the core body temperature by comparing with previous measurements. Since Kaplan discloses monitoring the skin temperature by the wearable biometric sensor, Chausiaux teaches the wearable biometric sensor and comparing with previous measurements, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination Kaplan and Chausiaux would have yield predictable results in monitoring the core body temperature.
         Regarding to claim 14, Kaplan discloses the system of claim 13, wherein the non-volatile storage includes computer executable instructions representing an individual worker profile correlating historical measured biometric data with historical measured physiological values, and wherein, the physiological value is computed on the basis of this profile (para [0044], The processor 108 may use generated current responsiveness profiles and historical responsiveness profiles to generate dynamic risk levels of the user falling asleep over time during use of the apparatus 100. Each dynamic risk level represents a current, updated risk based on the parameters of each prescribed motion the user makes in response to a stimulus).
           Regarding to claim 15, Kaplan discloses the system of claim 14, wherein the received biometric data includes data relating to one or more of the worker's: blood pressure, respiration rate, blood oxygen saturation and galvanic skin response (para [0057], biomarker for estimating a user's personal circadian rhythm is the user's distal skin temperature. A user's distal skin temperature is correlated with the user's core body temperature. The core body temperature follows the user's circadian rhythm, and the core body temperature will increase during the hours of wakefulness and decrease during typical sleeping hours as a result of following the user's circadian rhythm; para [0024], The device 107 can be used to measure changes in diameter (contractions and dilations) of an enclosed cardiovascular system within the body part of the user (such as the radial artery within the forearm). This would therefore allow the device 107 to measure heart rate, cardiac rhythm, and blood pressure. The device 107 could also therefore contribute to the passive measurements of the user during monitoring).
           Regarding to claim 16, Kaplan discloses the system of claim 14, wherein the wearable biometric sensor includes a processor, one or more sensors, a power supply and a wireless communications interface (para [0028], A processor 108 is coupled to the motion sensor 104, the biometric sensor module 105, and generator(s) 106. The processor 102 may be a programmable microprocessor. The processor 108 is also coupled to a memory 110 for storing and retrieving data; para [0029], Processor 108 may also be coupled to a clock 112 for monitoring timed events and a transceiver 114 for transmitting signals to and/or receiving signals from a remote location. The clock 112 may be an integrated circuit clock capable of measuring time (e.g., in fractions of a second such as milliseconds, microseconds, etc.). The transceiver 114 may be, for example, a Bluetooth transmitter, e.g., to enable the wearable apparatus 100 to notify a telematics device, remote computer system, computer application, and/or a smart phone application in the event of a notification. The components of the wearable apparatus 100 may be powered by a battery 116. Battery 116 may be a rechargeable battery such as a lithium ion battery cell).
          Regarding to claim 17, the system of claim 16, wherein the one or more sensors include sensors for measuring one or more of: blood pressure, respiration rate, blood oxygen saturation and galvanic skin response para [0024], The device 107 can be used to measure changes in diameter (contractions and dilations) of an enclosed cardiovascular system within the body part of the user (such as the radial artery within the forearm). This would therefore allow the device 107 to measure heart rate, cardiac rhythm, and blood pressure. The device 107 could also therefore contribute to the passive measurements of the user during monitoring).
          Regarding to claim 18, Kaplan discloses a worksite safety system, comprising:
          a plurality of nodes, each node including a sensor capable of measuring environmental data, a power source and a communications interface, the plurality of nodes including at least one environmental node comprising at least one environmental sensor and at least one personal node worn on a miner, the personal node having a biophysical and biochemical sensor that collects data regarding a worker's physical condition  (para [0016], FIG. 1A depicts a wearable apparatus 100 for monitoring alertness and providing a notification, e.g., to the user wearing the apparatus and/or to another entity. The illustrated wearable apparatus 100 is embodied in a band 102, which may be placed on the user's wrist, for example. The band 102 supports at least one motion sensor 104 and at least one biometric sensor module 105 for monitoring the user and at least one notification generator 106 (e.g., tone generator 106a, vibration generator 106b, and visual generator 106c) for providing notifications to an entity, e.g., reminders and/or alerts (such as warnings and/or alarms));
          a gateway (para [0016], the notification generator (106) may issue a notification to be transmitted via a transceiver 114 to another entity at a remote location, such as a third party. The third party recipient of the notification would then be apprised of any reminders, alerts, or alarms issued to the user, much like a silent alarm); and
          a server, wherein the plurality of nodes transmits information collected by sensors to the server via the gateway (para [0110], the wearable apparatus, mobile application, mobile device, and/or central server, may be configured to generate an alarm indicating no response to the stimulus. The alarm may be communicated to third parties monitoring the user, and/or may be audible/visual/etc. such that the user (or other individual in the vicinity) can perceive the warning);
         wherein: the system uses the information collected by sensors to predict trends in the core body temperature of a worker wearing the personal node (para [0117], the system may predict when a user's alertness may diminish to a point where they should cease performing certain duties (e.g., driving a vehicle). The predictions may be based on trend information and, optionally, other information (e.g., operator age) to determine when the user's alertness will likely fall below an acceptable level. For example, the system may predict that the user is able to continue driving for a period of time (e.g., another 90 minutes), but should then rest for a period of time (e.g., four or more hours)).
           Kaplan does not disclose, however, Chausiaux discloses:
          wherein the system predicts trends in the core body temperature of the worker by comparing the information collected measured by the sensor with the information previously collected by the sensors worn by the worker under working conditions, which has been correlated with direct core body temperature measurements taken by a temperature sensor ingested by the worker (para [0047], The measurements are transmitted from the sensor device via the relay device to the data centre. At the data centre the measurements are analysed from time to time, for instance every time measurements are received, or every 2 to 6 hours. The analysis proceeds by comparing the measurements against a set of criteria the definitions of which have been previously stored in memory 34; para [0048], The measurements can be analysed to determine whether a measured parameter, or a value derived by calculation from one or more measured parameters, exceeds a threshold. For example, the analysis could determine whether the measured skin temperature of the subject exceeds a threshold. The threshold could be an absolute value pre-stored in the memory 34 or could be determined by the data centre based on previous measurements. For example, the temperature threshold could be the average of the maximum temperatures measured for the same subject over each of the previous three days. In that way the system can identify abnormalities related to a particular individual rather than to the population in general; para [0055], Because the sensor device is worn continually by the worker the data centre can build up data indicating the typical physiological values obtained for the worker when he or she is well. This permits the data centre to treat deviations of relatively low magnitude from the normal values as significant, and hence to provide an earlier warning of the possible onset of disease than with other methods).
           Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan’s to incorporate the features taught by Chausiaux above, for the purpose of providing more effective in monitoring the core body temperature by comparing with previous measurements. Since Kaplan discloses monitoring the skin temperature by the wearable biometric sensor, Chausiaux teaches the wearable biometric sensor and comparing with previous measurements, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination Kaplan and Chausiaux would have yield predictable results in monitoring the core body temperature.
          Regarding to claim 19, Kaplan discloses the system of claim 18, wherein the worksite is an underground mine, and wherein the plurality of nodes includes a plurality of environmental nodes disposed on the walls, floor or ceiling of an underground mine, and wherein, the nodes wirelessly communicate with one another in a mesh network (para [0075], In one example, the baseline fatigue risk level may be determined from data gathered in a controlled environment (e.g., a laboratory)).
           Regarding to claim 20, Kaplan discloses the system of claim 18, wherein the plurality of nodes further comprises at least one asset tracking node having an asset tracking sensor (para [0018], Techniques for tracking movements and/or body position is through accelerometers and/or gyroscopes. There are many small, low-power gyroscopes available on the market. The gyroscopes typically employ piezoelectric sensors or other forms of micro-electronic motion sensors (MEMS)).
           Regarding to claim 21, Kaplan discloses the system of claim 18, wherein the system, if a predicted core body temperature trend crosses a predetermined threshold, causes a mitigation action to be taken (para [0117], the system may predict when a user's alertness may diminish to a point where they should cease performing certain duties (e.g., driving a vehicle). The predictions may be based on trend information and, optionally, other information (e.g., operator age) to determine when the user's alertness will likely fall below an acceptable level. For example, the system may predict that the user is able to continue driving for a period of time (e.g., another 90 minutes), but should then rest for a period of time (e.g., four or more hours)).
          Claim 22 is written in computer medium and contains the same limitations found in claim 1 above, therefore, is rejected by the same rationale.



                                       Response to Arguments/Amendment
5.      Applicant's arguments with respect to claims 1 and 3-22 have been fully considered but are moot because the new ground of rejection.

            I. Claim Rejections - 35 USC § 101
              Claims 1 and 3-22 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claims do not recite any of the wherein the physiological value is an estimate of the worker's core body temperature, which is computed on the basis of comparing the biometric data measured by the wearable biometric sensor with previously collected and stored biometric data measured by a wearable sensor worn by the worker under working conditions, which has been correlated with direct core body temperature measurements taken by a temperature sensor ingested by the worker” that cannot be practically applied in the mind.  Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claim is eligible because they do not recite a judicial exception. 
             Accordingly, the 101 rejection has been withdrawn.
 
         II. Claim Rejections - 35 USC § 102
 Applicant’s arguments with respect to claims 1 and 3-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new ground of 103 rejection described above.


                        
                                                                  Conclusion
6.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

7.          Claims 1 and 3-22 are rejected.
8.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Fifield et al. (US 2017/0332980) disclose an apparatus to monitor for hypoglycaemia in a human, the apparatus including: two or more sensors to concurrently measure two or more physical properties over time, the physical properties including one or more temperatures and/or one or more movements of an arm and/or a hand of the human.

            Holopainen et al. (US 2014/0148710) discloses dive computer system that utilizes a direct skin temperature measurement. The dive computer system includes a measurement device that includes a temperature sensor and is attached to a strap. 
          McKlarney (US 2013/0036549) discloses systems, methods, and devices used while sleeping for automatically detecting an imminent hot flash and for preventing and/or controlling the symptoms associated with hot flashes, such as an elevated body temperature, sweating and/or chills so that the person using the system remains sleeping and is not disturbed by the hot flash onset. 

9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                               
January 28, 2021